DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment specification filed on 12/09/2021 has been entered and fully considered.
The amendment filed on 12/09/2021 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Giovanna H. Fessenden (Registration Number 60,264) on December 16, 2021.

Please replace the claims as follows:

1. (Currently Amended) A security data processing device comprising a processor and a memory coupled to the processor, the processor configured to:
receive a digital document, said digital document comprising at least one primary programming requirement specified by a first party for programming at least one programmable device;

receive a programming request from a programming module of a programming machine in communication with said processor, said programming request requesting the programming of the at least one programmable device; 
determine if the programming request complies with the at least one primary programming requirement in the digital document; and
wherein in response to[[if]] said programming request complying with the at least one primary programming requirement in the digital document and [[if]] there [[is]]being no record stored in the memory that corresponds to the digital document, the processor is further configured to:
output programming information to the programming module for programming the at least one programmable device; and 
permanently store a further record in the memory, wherein the further record corresponds to said digital document.

8. (Currently Amended) The security data processing device of claim 1, wherein in response to  failing to comply with the at least one primary programming requirement, the processor is configured to output an indication that the digital document has been rejected.
9. (Currently Amended) The security data processing device of claim 2, wherein in response to  failing to comply with the at least one auxiliary programming requirement or the at least one primary programming requirement, the processor is configured to output an indication that the digital document has been rejected.
10. (Currently Amended) The security data processing device of claim 1, wherein [[if]]in response to determining that there is a record stored in the memory that corresponds to the digital document, the processor is configured to transmit an indication that the digital document has been rejected to the first party.

receiving a digital document, said digital document comprising at least one primary programming requirement specified by the first party for programming at least one programmable device;
determining [[if]]when receipt of said digital document is an attempt to fulfil the same digital document more than once by determining [[if]]when there is a record stored in the memory that corresponds to the digital document;
receiving a programming request from a programming module of a programming machine in communication with said processor, said programming request requesting the programming of the at least one programmable device; 
determining [[if]]when the programming request complies with the at least one primary programming requirement in the digital document; and
wherein [[if]]in response to said programming request complying with the at least one primary programming requirement in the digital document and [[if]] there [[is]] being no record stored in the memory that corresponds to the digital document, the method further comprises:
outputting programming information to the programming module for programming the at least one programmable device; and 
permanently storing a further record in the memory, wherein the further record corresponds to said digital document.
20. (Currently Amended) A non-transitory computer-readable medium, the non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to:
receive a digital document, said digital document comprising at least one primary programming requirement specified by the first party for programming at least one programmable device;
determine if receipt of said digital document is an attempt to fulfil the same digital document more than once by determining if there is a record stored in the memory that corresponds to the digital document;

determine if the programming request complies with the at least one primary programming requirement in the digital document;
wherein [[if]]in response to said programming request complying with the at least one primary programming requirement in the digital document and [[if]] there [[is]]being no record stored in the memory that corresponds to the digital document, the processor is further configured to:
output programming information to the programming module for programming the at least one programmable device; and 
permanently store a further record in the memory, wherein the further record corresponds to said digital document.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Gulati, U.S. Pub. Number 2018/0041341 A1, teaches programmable devices can be authenticated before programming and authenticated again after programming a target payload. This can include authenticating a silicon vendor device certificate and an original equipment manufacturer (OEM) device certificate. The programmable devices can include security information identifying the silicon vendor, the OEM, the factory used to program the devices, the programmer, and other identifying information that can be used to track and authenticate the production of the programmable devices.


Hussain U.S. Pub. Number 2014/0344585 A1, teaches associating critical security information with an original equipment manufacturer (OEM) of the equipment by encrypting the critical security information using a unique secret value. The chip encryption key is retrieved and the image authentication key stored in the critical security information with the OEM in the memory by decrypting the critical information using unique value. Cryptographically associating the hardware and program code protects the original equipment manufacturer (OEM) program code so that it runs on the OEM hardware and prevents the program code from replicated or altered to operate on unauthorized hardware. 
Although, the combination of all the references above discloses authentication of information (e.g. program code) to protect programmable devices from programing replicated devices.
What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of determine if receipt of said digital document is an attempt to fulfil the same digital document more than once by determining if there is a record stored in the memory that corresponds to the digital document; receive a programming request from a programming module of a programming machine in communication with said processor, said programming request requesting the programming of the at least one programmable device; determine if the programming request complies with the at least one primary programming requirement in the digital document; and wherein in response to said programming request complying with the at least one 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 19 and 20 and thus these claims are considered allowable. The dependent claims which further limit claims 1, 19 and 20 are also allowed by virtue of their dependency.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VU V TRAN/
 Primary Examiner, Art Unit 2491